DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–3, 7 and 13–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: 
“2. The intake device according to claim 1, wherein the first resonator chamber is defined along a part of the peripheral wall on a first side of the case with respect to a first direction, and the other of the dust side chamber and the clean side chamber extends along a part of the peripheral wall on a second side of the case which is diametrically opposed to the first side with respect to the first direction, the first communication passage extending in the first direction.” Emphasis added. 

Claim 3 recites:

the one of the dust side chamber and the clean side chamber via a second communication passage in such a manner that the first communication passage is defined between the peripheral wall and a part of a wall defining the second resonator chamber.” Emphasis added. 

The term “the other” in claim 2 lacks antecedent basis because it is unclear which chamber is extending along a part of the peripheral wall on a second side of the case. The term “the one” in claim 3 also lacks antecedent basis because it is unclear which chamber is communicating with a second resonator chamber via a second communication passage.
For the purpose of examination, claim 2 is interpreted as:
“2. The intake device according to claim 1, wherein the first resonator chamber is defined along a part of the peripheral wall on a first side of the case with respect to a first direction, and one of the dust side chamber and the clean side chamber extends along a part of the peripheral wall on a second side of the case which is diametrically opposed to the first side with respect to the first direction, the first communication passage extending in the first direction.”

For the purpose of examination, claim 3 is interpreted as:
“3. The intake device according to claim 2, wherein the case further defines a second resonator chamber communicating with the other one of the dust side chamber and the clean side chamber via a second communication passage in such a manner that the first communication passage is defined between the peripheral wall and a part of a wall defining the second resonator chamber.”

The term "substantially" in claims 7 and 13–14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would MPEP 2173.05(b)(III)(D). For the purpose of examination, the term “substantially” is stuck from those claims. 

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1–4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomizo, JP 2004–176639 (“Nomizo”)1. Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Nomizo over Nakajima et al., JP-2018009558 (“Nakajima”)2. 
Claim 1 is directed to an intake device for an internal combustion engine. The intake device comprises a case internally defining a dust side chamber, a clean side chamber, and a first resonator chamber. The intake device further comprises a filter element provided between the dust side chamber and the clean side chamber. The first resonator chamber is defined between a peripheral wall of the case and one of the dust side chamber and the clean side chamber. The first resonator chamber communicates with another of the dust side chamber and the clean side chamber via a first communication passage extending along the peripheral wall of the case.
Nomizo discloses an intake device (i.e., intake module 10) for an internal combustion engine. Nomizo Fig. 1, [0037] and [0036]. The intake device 10 comprises a case (i.e., case 20 and casing base 30) internally defining a dust side chamber (i.e., the top portion of first compartment C1 above the filter 43), a clean side chamber (i.e., the bottom of first compartment C1 beneath the filter 43) and a first resonator chamber (i.e., second compartment C2). Id. at Figs. 1 and 5, [0054] and [0044]. The intake device 10 further comprises a filter element (i.e., filter 43) provided between the dust side chamber and the clean side chamber. Id. at Fig. 5, [0055]. The first resonator chamber C2 is defined between a peripheral wall of the case and the dust side Id. at Fig. 5. The first resonator chamber C2 communicates with the clean side chamber via a first communication passage (i.e., a muffler hose 44). Id. at Fig. 5, [0055].

    PNG
    media_image1.png
    435
    668
    media_image1.png
    Greyscale

Claim 2 is directed to the intake device of claim 1. The first resonator chamber is defined along a part of the peripheral wall on a first side of the case with respect to a first direction. One of the dust side chamber and the clean side chamber extends along a part of the peripheral wall on a second side of the case which is diametrically opposed to the first side with respect to the first direction. The first communication passage extends in the first direction. 
It is noted here that while the specification discloses an embodiment where the more elongated lateral direction is the second direction and the for and aft is the first direction and that the various directions will be based on the attitude of the intake device as mounted on the vehicle, its invention is not limited by the particular attitude or the orientation of the intake device of the illustrated embodiment. Spec. dated Oct. 10, 2019 (“Spec.”) 6–7. 
Nomizo discloses that the first resonator chamber C2 is defined along a part of the peripheral wall 30 on a first side of the case (i.e., right side of case 30) with respect to a first direction (i.e., the left and right direction). Nomizo Fig. 5. Nomizo further discloses that the clean side chamber extends along a part of the peripheral wall on a second side of the case (i.e., left side of the case 30) which is diametrically opposed to the first side with respect to the first direction. Id. at Fig. 5. The first communication passage 44 extends in the first direction. Id. at Fig. 5. 
Claim 3 is directed to the intake device of claim 2. The case further defines a second resonator chamber communicating with the other one of the dust side chamber and the clean side chamber via a second communication passage in such a manner that the first communication passage is defined between the peripheral wall and a part of a wall defining the second resonator chamber.
Nomizo further discloses that the case 30 defines a second resonator chamber (i.e., the third compartment C3) communicating with the clean side chamber via a second communication passage (i.e., small diameter passage) in such a manner that the first communication passage is defined between the peripheral wall and a part of a wall defining the second resonator chamber C3. Nomizo Fig. 5, [0055]. 

    PNG
    media_image2.png
    465
    750
    media_image2.png
    Greyscale

Claim 4 is directed to the intake device of claim 2. The filter element is provided with a plate shape having a hypothetical plane passing centrally through the filter element and extending in parallel with the first direction such that air flows from the dust side chamber to the clean side chamber across the hypothetical plane.
Nomizo discloses that the filter element 43 is provided with a plate shape having a hypothetical plane passing centrally through the filter element and extending in parallel with the first direction (i.e., left and right direction) such that air flow from the dust side chamber to the clean side chamber across the hypothetical plane. Nomizo Fig. 5. 

    PNG
    media_image3.png
    367
    613
    media_image3.png
    Greyscale

Claim 5 is directed to the intake device of claim 4. The first communication passage extends along a part of the peripheral wall on a first side of the case with respect to a second direction extending in parallel with the hypothetical plane and orthogonal to the first direction. An intake inlet communicating with the dust side chamber and an intake outlet communicating with the clean side chamber are provided in a part of the peripheral wall on a second side of the case diametrically opposed to the first side with respect to the second direction.
Nomizo discloses that the first communication passage 44 extends along a part of the peripheral wall (i.e., bottom wall of case 30) on a first side of the case (i.e. the front side of case 30) with respect to a second direction (i.e., front-rear direction) extending in parallel with the hypothetical plane and orthogonal to the first direction (i.e., left-right direction). Nomizo Fig. 5. An intake inlet (i.e., connector 11) communicating with the dust side chamber (the portion of C1 above filter 43) and an intake outlet (i.e., throttle body 49) communicating with the clean side chamber (the portion of C1 below filter 43). Nomizo further discloses that the intake inlet 11 and the outlet 49 is provided in a part of the peripheral wall on a second side of the case (i.e., the rear side of case 30). Id.
Nomizo does not disclose that the intake outlet 49 is provided in a part of the peripheral wall of case 30. 
In the analogous art of internal combustion engine air cleaners, Nakajima discloses an intake inlet (i.e., inflow port 4) and intake outlet (i.e., outflow port 5) provided on a part of the peripheral wall. Nakajima Fig. 2, [0031]. It would have been obvious to rearrange the intake outlet 49 of Nomizo to be located on a part of the peripheral wall (e.g., the right wall 30) as such design is recognized in the internal combustion engine air cleaner arts as being suitable for outlet location. Additionally, the instant specification does not discloses that the location of intake outlet is critical to the operation of the air intake device 10, and therefore, shifting the position of the intake outlet 49 to be on the peripheral wall would have been an obvious matter of design choice.  MPEP 2144.01(VI)(C).


    PNG
    media_image4.png
    375
    801
    media_image4.png
    Greyscale

Claim 6 is directed to the intake device of claim 4. The hypothetical plane extends through the first resonator chamber and the clean side chamber.
Nomizo discloses that the hypothetical plane extends through the first resonator C2 and the clean side chamber. Nomizo Fig. 5. 
Allowable Subject Matter
Claims 7–14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is directed to the intake device of claim 1. The case includes a lower case member having a bottom plate and a side wall extending upright from a peripheral part of the bottom plate. The side wall forms at least a part of the peripheral wall of the case. The case also includes an upper case member substantially conformal to the lower case member in plan view. The upper case has an upper plate and a recess bottom plate connected to the upper plate via a vertical wall part such that the recess bottom plate is recessed downward with respect to the upper plate. The upper case has a cover extending in continuation with the upper plate and opposing the recess bottom plate from above. The dust side chamber is defined between the bottom plate and the recess bottom plate. The clean side chamber is defined between the cover and the recess bottom plate and between the upper plate and the bottom plate. The first resonator chamber is defined between the upper plate and the bottom plate.
Nomizo discloses that the case (i.e., case 20 and casing base 30) includes a lower case member (i.e., casing base 30) having a bottom plate (i.e., outer peripheral bottom surface 38) and side wall (side peripheral wall of casing base 30) extending upright from a peripheral part of the bottom plate 38. Nomizo Fig. 1, [0046]. The side wall forms at a part of the peripheral wall (i.e., the bottom part of the case. Id. at Fig. 1. The case also includes an upper case member (i.e., case 20) substantially conformal to the lower case member 30 in plan view (i.e., the upper case 20 and lower case 30 matches each other when closes to form the case of intake device 10. Id. at Fig. 1. Nomizo discloses that the upper case 20 has an upper plate (i.e., cover 41) and a cover (i.e., Id. at Figs. 1–2, [0040]. Nomizo discloses that the clean side chamber is defined between the bottom plate 38 and the upper plate 41. Id. at Fig. 1. The first resonator is defined between the upper plate 41 and bottom plate 38. Id. at Fig. 1. 
Nomizo does not disclose that the upper case 20 has a recess bottom plate connected to the upper plate via a vertical wall part such that the recess bottom plate is recessed downward with respect to the upper plate 41. Nomizo further does not disclose that the cover 40 is opposing the recess bottom plate from above or that the dust side chamber is defined between the cover 40 and the recess bottom plate or that the clean side chamber is defined between the cover 40 and the recess bottom plate. 
Claim 8–14 are allowable because they depend from claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                 

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Nomizo reference is provided as the 24-page Foreign Reference dated Oct. 01, 2020. The examiner relies on the original document for the figures and the machine translation for the text. The machine translation provided is not legible and the examiner has attached another copy of machine translation for mapping purposes. 
        2 The Nakajima reference is provided as the 19-page Foreign Reference dated Oct. 01, 2020. The examiner relies on the original document for the figures and the machine translation for the text.